DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luo et al (U.S. PGPub # 2008/0122423).
Regarding Independent Claim 1, Luo teaches:
A sheath flow impedance particle analyzer (Title, & Abstract.), comprising: 
a sample needle (Fig. 1 Element 18. See paragraphs 0043-0044.); 
a pre-mixing cell connected to the sample needle (Fig. 1 Element 19. See paragraph 0044.), wherein a valve is disposed between the pre-mixing cell and the sample needle (Fig. 1 Element V6. See paragraph 0058.); 
a sheath flow impedance counting cell comprising a front cell and a rear cell (Fig. 1 Element 1. See paragraphs 0043-0044.), wherein the sample needle is connected to the front cell (Fig. 1 Elements 3 & 4. See paragraphs 0043-0044.); 
a front sheath fluid cell (Fig. 1 Element 20. See paragraph 0045.) comprising a front sheath fluid inlet port (Fig. 1 Element 6. See paragraph 0045.) in communication with the front cell (Fig. 1 Elements 3, 6, & 20. See paragraphs 0043-0048.), wherein the front sheath fluid cell supplies a front sheath fluid into the front cell through the front sheath fluid inlet port (Fig. 1 Elements 3, 6, & 20. See paragraphs 0043-0048.); 
a rear sheath fluid cell (Fig. 1 Element 10. See paragraph 0045.) comprising a rear sheath fluid inlet port in communication with the rear cell (Fig. 1 Element 20. See paragraphs 0043-0051.), wherein the rear sheath fluid cell supplies a rear sheath fluid into the rear cell through the rear sheath fluid inlet port (Fig. 1 Element 7. See paragraphs 0043-0045.); 
a rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043 & 0049-0055.) comprising a rear sheath waste fluid inlet port in communication with the rear cell (Fig. 1 Element 8. See paragraph 0043.), wherein the rear sheath waste fluid cell is configured to collect a rear sheath waste fluid generated after the sheath flow impedance counting cell measures a sample fluid (Fig. 1 Elements 8 & 20. See paragraphs 0043 & 0049-0055.); and 
a waste fluid cell (Fig. 1 Element 30. See paragraphs 0043 & 0049-0058.), wherein the pre-mixing cell (Fig. 1 Element 19. See paragraphs 0043-0044.), the sample needle (Fig. 1 Element 18. See paragraphs 0043-0044.), the sheath flow impedance counting cell (Fig. 1 Element 1. See paragraphs 0043-0044.), and the rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043 & 0049-0055.) are all connected to the waste fluid cell (Fig. 1 Element 30. See paragraphs 0043 & 0049-0058.), wherein the waste fluid cell (Fig. 1 Element 30. See paragraphs 0043 & 0049-0058.) is a main negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058.) and is configured to receive waste fluids discharged from the pre-mixing cell (Fig. 1 Element 19. See paragraphs 0043-0044.), the sample needle (Fig. 1 Element 18. See paragraphs 0043-0044.), the sheath flow impedance counting cell (Fig. 1 Element 1. See paragraphs 0043-0044.), and the rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043 & 0049-0055.), wherein the sheath flow impedance particle analyzer further comprises a first auxiliary negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058.), the first auxiliary negative pressure source comprises at least one low pressure port and a first connecting port (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.), the at least one low pressure port is connected to the sample needle or the rear sheath waste fluid cell (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. All elements are interconnected.), and the first auxiliary negative pressure source is connected to the waste fluid cell by the first connecting port (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058.).

    PNG
    media_image1.png
    505
    673
    media_image1.png
    Greyscale

Regarding Claim 2, Luo teaches all elements of claim 1, upon which this claim depends.
Luo teaches during measurement of the sample fluid by the sheath flow impedance counting cell (Abstract, paragraphs 0043, 0056, 0057, 0061, 0067, & 0074.), at least the first auxiliary negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.) is used to supply negative pressure to the sample needle to enable the sample needle to prepare the sample fluid (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.), or the first auxiliary negative pressure source is used to enable the waste fluid in the rear sheath waste fluid cell to be discharged from the rear sheath waste fluid cell (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.).
Regarding Claim 12, Luo teaches all elements of claim 1, upon which this claim depends.
Luo teaches the rear cell (Fig. 1 Element 4. See paragraphs 0043-0044.) is provided with a rear sheath waste fluid outlet port (Fig. 1 Element 8. See paragraphs 0043-0044.) connected to the rear sheath waste fluid inlet port of the rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043 & 0049-0055.), and the rear sheath waste fluid cell is located below the sheath flow impedance counting cell (Fig. 1 Element 25. See paragraphs 0043 & 0049-0055.).
Regarding Independent Claim 13, Luo teaches:
A measurement method using a sheath flow impedance particle analyzer, comprising the following steps: 
providing a sheath flow impedance particle analyzer comprising a sheath flow impedance counting cell (Fig. 1 Element 1. See paragraphs 0043-0044.), a front cell (Fig. 1 Element 3. See paragraphs 0043-0044.), a syringe (Fig. 1 Element 18. See paragraphs 0043-0044.) and a rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043-0044.); 
obtaining a sample fluid by reacting a blood sample and a reagent (Fig. 1 Element 19. See paragraphs 0044, 0061, & 0074.); 
cleaning a sheath flow impedance counting cell (Paragraphs 0064-0067.); 
transferring the sample fluid to a predetermined position (Fig. 1 Element 19. See paragraph 0044.); 
pushing the sample fluid into a front cell of the sheath flow impedance counting cell with a syringe so that the sample fluid is surrounded by a sheath flow to enable the sheath flow impedance counting cell to measure the sample fluid (Fig. 1 Elements 1, 3, 4, 18, 19, 20, 6, 7, & 10. See paragraphs 0043-0058.); and discharging a waste fluid in a rear sheath waste fluid cell (Fig. 1 Element 25. See paragraphs 0043-0044.), wherein the step of transferring a sample fluid to a predetermined position or discharging a waste fluid in a rear sheath waste fluid cell is performed during measurement of the sample fluid by the sheath flow impedance counting cell (Fig. 1 Element 25. See paragraphs 0043-0044.).
Regarding Claim 14, Luo teaches all elements of claim 13, upon which this claim depends.
Luo teaches the sheath flow impedance particle analyzer comprises a first auxiliary negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.), wherein the measurement method further comprises pre-supplying a negative pressure in the first auxiliary negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The line to the source is both the low pressure port and the connection to the rest of the system.), wherein during measurement of the sample fluid by the sheath flow impedance counting cell, at least a negative pressure is supplied to a sample needle to transfer the sample fluid to a predetermined position (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The negative pressure is applied to both the needle side of the cell and the waste side of the cell through the waste chamber 30.) or a negative pressure is supplied to the rear sheath waste fluid cell to discharge the waste fluid in the rear sheath waste fluid cell by the first auxiliary negative pressure source (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The negative pressure is applied to both the needle side of the cell and the waste side of the cell through the waste chamber 30.).
Regarding Claim 15, Luo teaches all elements of claim 13, upon which this claim depends.
Luo teaches the sheath flow impedance particle analyzer comprises a front sheath fluid cell (Fig. 1 Elements 1& 3. See paragraphs 0043-0044.), a rear sheath fluid cell and a rear cell (Fig. 1 Elements 1 & 4. See paragraphs 0043-0044.), wherein measuring the sample fluid by the sheath flow impedance counting cell comprises: feeding a sheath fluid in a front sheath fluid cell into the front cell of the sheath flow impedance counting cell (Fig. 1 Elements 1, 3, 18, & 19. See paragraphs 0043-0058.), and feeding a sheath fluid in a rear sheath fluid cell into a rear cell (Fig. 1 Elements 10, 4, & 13. See associated text.), to prepare a sheath fluid in the front cell and the rear cell (See paragraphs 0008, 0032, & 0064-0067.); and during the sheath fluid preparation in the front cell and the rear cell, the sample fluid in a pre-mixing cell is drawn into the sample needle through the negative pressure pre-supplied in the first auxiliary negative pressure source (See paragraphs 0008, 0032, & 0064-0067.).
Regarding Claim 16, Luo teaches all elements of claim 13, upon which this claim depends.
Luo teaches the sheath flow impedance particle analyzer comprises a pre-mixing cell (Fig. 1 Element 19 and paragraphs 0043-0044.), wherein the method further comprises during measurement of the sample fluid by the sheath flow impedance counting cell, cleaning a pre-mixing cell (Paragraphs 0058-0073.).
Regarding Claim 19, Luo teaches all elements of claim 13, upon which this claim depends.
Luo teaches the method further comprises during the cleaning of the sheath flow impedance counting cell (Paragraph 0064, 0067, & 0070.), discharging the waste fluid in the rear sheath waste fluid cell (Paragraph 0064, 0067, & 0070.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (U.S. PGPub # 2008/0122423).
Regarding Claim 3, Luo teaches all elements of claim 1, upon which this claim depends.
Luo teaches the first auxiliary negative pressure source is a sealed buffering cell (Fig. 7a-7b Element 251. See paragraph 0053.), the at least one low pressure port and the first connecting port are both provided on the buffering cell (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.); the buffering cell comprises a second connecting port, the second connecting port is connected to an atmosphere (Fig. 7a-7b Elements 28, 251, 30, & 39. See paragraphs 0049-0053.), and when the at least one low pressure port is closed, the second connecting port is closed, and the first connecting port is open, the waste fluid cell is in communication with the buffering cell to supply a negative pressure to the buffering cell to enable the buffering cell to form the first auxiliary negative pressure source (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.).

    PNG
    media_image2.png
    449
    742
    media_image2.png
    Greyscale

It would have been obvious to combine these several embodiments disclosed in the above claim with those of the parent claim because they all optimize the isolation effect of the inventive waste liquid isolating chamber. All are encompassed in the same system as depicted in Figure 1 but allow for more refined control or more efficient performance for a given task in that system.
Regarding Claim 4, Luo teaches all elements of claim 3, upon which this claim depends.
Luo teaches the low pressure port is connected to the rear sheath waste fluid cell (Fig. 1 Elements 25, 30, & 39. See paragraphs 0043 & 0049-0058. All elements are interconnected.), and the buffering cell is located below the rear sheath waste fluid cell (Fig. 7a-7b Element 251. See paragraph 0053. Above or below needs a frame of reference.).
It would have been obvious to combine these several embodiments disclosed in the above claim with those of the parent claim because they all optimize the isolation effect of the inventive waste liquid isolating chamber. All are encompassed in the same system as depicted in Figure 1 but allow for more refined control or more efficient performance for a given task in that system.
Regarding Claim 5, Luo teaches all elements of claim 4, upon which this claim depends.
Luo teaches the at least one low pressure port and the second connecting port are located at an upper portion of the buffering cell (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.), the first connecting port is located at a lower portion of the buffering cell (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.), and a height of the at least one low pressure port is lower than a height of lowest fluid surface inside the rear sheath waste fluid cell (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.).

    PNG
    media_image3.png
    449
    742
    media_image3.png
    Greyscale

It would have been obvious to combine these several embodiments disclosed in the above claim with those of the parent claim because they all optimize the isolation effect of the inventive waste liquid isolating chamber. All are encompassed in the same system as depicted in Figure 1 but allow for more refined control or more efficient performance for a given task in that system.
Regarding Claim 11, Luo teaches all elements of claim 1, upon which this claim depends.
Luo does not explicitly teach the rear sheath waste fluid cell further comprises a sealing cover, the rear sheath waste fluid inlet port is provided on the sealing cover, an atmosphere connecting port is further provided on the sealing cover, the rear sheath waste fluid cell is in communication with an atmosphere through the atmosphere connecting port, and the sealing cover prevents the waste fluid in the rear sheath waste fluid cell from overflowing.
But this would have been obvious to one of ordinary skill in the art because, in order to collect accurate data, the system being used would necessarily need to be closed from or have strictly controlled access to the environment. Further, one would know that all waste needs to be contained so that one maintains a safe, clean, and productive working environment.
Regarding Claim 17, Luo teaches all elements of claim 14, upon which this claim depends.
Luo teaches the first auxiliary negative pressure source is a buffering cell (Fig. 7a-7b Element 251. See paragraph 0053.), and the waste fluid discharged from the rear sheath waste fluid cell flows into the buffering cell (Fig. 7a-7b Element 251. See paragraph 0053.), wherein the method further comprises during measurement of the sample fluid by the sheath flow impedance counting cell, discharging the waste fluid in the buffering cell into a waste fluid cell (Fig. 1 Elements 25 & 30. See paragraphs 0043-0061.).
It would have been obvious to combine these several embodiments disclosed in the above claim with those of the parent claim because they all optimize the isolation effect of the inventive waste liquid isolating chamber. All are encompassed in the same system as depicted in Figure 1 but allow for more refined control or more efficient performance for a given task in that system.
Regarding Claim 18, Luo teaches all elements of claim 14, upon which this claim depends.
Luo teaches the first auxiliary negative pressure source is a buffering cell (Fig. 7a-7b Element 251. See paragraph 0053.), and the waste fluid discharged from the rear sheath waste fluid cell flows into the buffering cell (Fig. 7a-7b Elements 251, 30, & 39. See paragraphs 0049-0053.), wherein the method further comprises during measurement of the sample fluid by the sheath flow impedance counting cell or during the cleaning of the sheath flow impedance counting cell, pre-supplying the negative pressure in the buffering cell through a waste fluid cell (Fig. 1 Element 39. See paragraphs 0043 & 0049-0058. The negative pressure is applied to both the needle side of the cell and the waste side of the cell through the waste chamber 30.).
It would have been obvious to combine these several embodiments disclosed in the above claim with those of the parent claim because they all optimize the isolation effect of the inventive waste liquid isolating chamber. All are encompassed in the same system as depicted in Figure 1 but allow for more refined control or more efficient performance for a given task in that system.

Allowable Subject Matter
Claims 6-10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 6,
The sheath flow impedance particle analyzer according to claim 1, wherein the at least one low pressure port comprises a first low pressure port and a second low pressure port, the first low pressure port is connected to the sample needle, and the second low pressure port is connected to the rear sheath waste fluid cell; and during measurement of the sample fluid by the sheath flow impedance counting cell, the first low pressure port connected to the sample needle is open so that the first auxiliary negative pressure source supplies negative pressure to the sample needle to enable the sample needle to prepare the sample fluid, and the second low pressure port connected to the rear sheath waste fluid cell is open so that the first auxiliary negative pressure source supplies negative pressure to the rear sheath waste fluid cell to enable the rear sheath waste fluid cell to discharge a waste fluid.
Regarding Claim 7,
The sheath flow impedance particle analyzer according to claim 6, wherein the first auxiliary negative pressure source is a sealed buffering cell, and the first low pressure port and the second low pressure port are provided in the buffering cell; the buffering cell further comprises a first connecting port and a second connecting port, the first connecting port is connected to the waste fluid cell, and the second connecting port is connected to an atmosphere; and when the first low pressure port and the second low pressure port are closed, the second connecting port is closed, and the first connecting port is open, the waste fluid cell is in communication with the buffering cell to supply negative pressure to the buffering cell to enable the buffering cell to form the first auxiliary negative pressure source.
Regarding Claim 8,
The sheath flow impedance particle analyzer according to claim 7, wherein the buffering cell is located below the rear sheath waste fluid cell, the height of the second low pressure port is lower than the height of lowest fluid surface inside the rear sheath waste fluid cell, and the waste fluid in the rear sheath waste fluid cell flows into the buffering cell by gravity.
Regarding Claim 9,
The sheath flow impedance particle analyzer according to claim 7, wherein the first low pressure port, the second low pressure port and the second connecting port are located at an upper portion of the buffering cell, and the first connecting port is located at a lower portion of the buffering cell.
Regarding Claim 10,
The sheath flow impedance particle analyzer according to claim 1, wherein the sheath flow impedance particle analyzer further comprises a second auxiliary negative pressure source, the first auxiliary negative pressure source is connected to the rear sheath waste fluid cell, the second auxiliary negative pressure source is connected to the sample needle, and during measurement of the sample fluid by the sheath flow impedance counting cell, the second auxiliary negative pressure source supplies negative pressure to the sample needle to enable the sample needle to prepare the sample fluid, and the first auxiliary negative pressure source supplies negative pressure to the rear sheath waste fluid cell to enable the rear sheath waste fluid cell to discharge the waste fluid, the second auxiliary pressure source is a constant displacement pump, a syringe, a fluid pump or a peristaltic pump.
Regarding Claim 20, Luo teaches all elements of claim 13, upon which this claim depends.
Luo teaches the method further comprises providing a second auxiliary negative pressure source to transfer the sample fluid to a predetermined position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858